DETAILED ACTION
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions

The Examiner will not be recognizing the filing dates of: 06/09/2012 (13/492,826); 06/09/2011 (61/494,989) because the current specification of the instant application contains new matter not discussed in the previous specifications (i.e. rules).  Therefore, the Examiner is giving the instant case a priority date of the current filing data of 12/23/2016. "

This action is an Allowance for claims 1-9 on the merits in response to the application filed on 04/27/2022.
Claims 1 and 2 have been amended. 
Claims 1-9 remain pending in this application and are allowed.


Allowable Subject Matter
Claims 1-9 are allowed

Reason for Allowance
The following is the Examiner’s statement for allowance
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but insufficient, either singularly or in combination with one or more of the remaining prior art references of record, to render claim 1 and 2 of the invention anticipated or obvious:
Watford et al., U.S. Pub. 20120158414, (discussing the evaluating and training of employees and desired employees).
Stamm et al., U.S. Pub. 20040172323, (discussing the investigating of customer feedback related to their customer service with an employee).
Elenbaas et al., W.O. Pub. 2009102728, (discussing the feedback related to employees performing task).
Gamelas et al., Hotel Guests' Participation on the Facebook Platform of International Hospitality Brands-Complaint Analysis and Customer Satisfaction, https://repositorio-aberto.up.pt/bitstream/10216/79430/2/35586.pdf, University of Porto, Dissertation, Master in Management, 2015 (discussing the addressing of customer feedback).

Claim Rejections - 35 USC § 103
Reasons for Removing the Prior Art Rejection
The rejections under 35 U.S.C. 103 as to claims 1-9 are removed in light of Applicant's claims and remarks of 04/27/2022, which are deemed persuasive as to independent claims 1 and 2. The reasons for withdrawal of the rejections under 35 U.S.C. 103  can be found at the following claim limitations of 04/27/2022 at claims 1 and 2 as follows:
Claim 1 and 2
providing at least one instant reward tool for the at least one customer, providing at least one instant reward tool for an at least one individual employee of the company, wherein the reward tool for the at least one individual employee is directly related to the individual employee's satisfaction or accomplishment, and wherein the at least one reward tool for the at least one customer is related to the at least one reward tool for the at least one employee; 
providing at least one training protocol immediately to a manager, if the employee metric is not satisfactory, in order for the manager to implement retraining; and 
providing immediate feedback to the at least one customer regarding the customer satisfaction information by the manager, including providing information as to the at least one training protocol, if the employee metric is not satisfactory, and providing information regarding employee retraining.

Applicant’s Remarks of 04/27/2022 at pg. 7 and 8 as follows:
“Specifically, claims 1 and 2 require: "providing immediate feedback to the at least one customer regarding the customer satisfaction information by the manager, including providing information as to the at least one training protocol, if the employee metric is not satisfactory, and providing information regarding employee retraining." This personal step of communicating by the manager to the customer is something that is missing from the conventional art and from the cited references. D'Ambrosio's solution is an intermediary with "rules" whereby responses are automatically generated by a computer or by artificial intelligence. As is pointed out in Example 2 below, customers want the personal interaction and the personal attention, especially in today's environment. Everything in D'Ambrosio is generated by an automated intermediary, which can be very frustrating if the customer's complaint or issue isn't in the "rules". 
There is nothing in the passages of Reynolds that refers to employees that specifically teaches or suggests the kind of information and metrics. Reynolds merely states that employee perceptions and understanding those perceptions helps a market analysis system. Nothing in Reynolds suggests gathering information that is derived directly from an interaction between a specific customer and specific employee, especially from the employee side of the equation. The personal step of the manager reaching out directly to the customer is not contemplated or taught in Reynolds. ”
Page 9 of 13 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624